Citation Nr: 1118575	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran and her mother testified before the undersigned Acting Veterans Law Judge in Washington, D.C. in January 2008.  A transcript of the hearing has been associated with the record.

In a July 2008 decision, the Board denied the claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court remanded the appeal back to the Board, incorporating a June 2009 Joint Motion for Remand.  

In October 2009, the Board remanded the Veteran's claim for further development in order to comply with the instructions of the Joint Motion for Remand.  The requested action was taken, and the claim is appropriately before the Board for review.  

The Board observes that in her hearing testimony and in written submissions, the Veteran has argued that her service-connected psychiatric disorder was misdiagnosed, and that her currently diagnosed seizure disorder should be service connected.  Service connection for epilepsy was denied in October 1988, and in September 2005, the RO declined to reopen a claim of entitlement to service connection for seizure disorder.  

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a seizure disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is not shown to be blind, or nearly blind, or institutionalized in a nursing home on account of service-connected physical or mental incapacity; her service-connected disability is not shown to render her unable to care for most of her daily personal needs without regular assistance from others or to protect herself from the hazards and dangers of her daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in October 2005, January 2010, and March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was not provided.  The Board specifically finds, however, that the Veteran is not prejudiced, as she was given specific notice with respect to the elements of entitlement to SMC for aid and attendance, and cannot be prejudiced by not receiving notice of downstream issues that are not reached by a denial of the underlying benefit.  As such, the Board finds that VA met its duty to notify the Veteran of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial October 2005 notice was given prior to the appealed AOJ decision, dated in January 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence; affording her a physical examination; obtaining medical opinions as to the severity of her disability, and whether her service-connected disability renders her in need of regular aid and attendance of another person; and by affording her the opportunity to give testimony before an RO hearing officer and/or the Board.  Again, in January 2008, the Veteran appeared and testified at a Central Office hearing.  

The Board finds that although the October 2005 aid and attendance examination was inadequate as noted in the Joint Motion for Remand, the Veteran was afforded another aid and attendance examination in June 2010.  The Board finds that the June 2010 examination report is adequate.  The opinion contained in the report was provided by a qualified medical professional and was predicated on a full reading of all available records, including the service treatment records, as well as a thorough interview and examination of the Veteran.  The examiner provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where appropriate, the examiners provided sufficient reference to the pertinent criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion where necessary has been met.  38 C.F.R. § 3.159(c)(4) (2010).

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

The Veteran contends that she requires the regular aid and attendance of another person due to her service-connected disability.  The Veteran's psychiatric disability is currently 100 percent service connected.  

In this case, the Veteran asserts that her seizure disorder should be considered in determining whether she is entitled to aid and attendance benefits.  She has repeatedly argued that her psychiatric disorder was misdiagnosed, and that the accurate diagnosis is seizure disorder.  However, as noted above, service connection for epilepsy has been denied and the RO has declined to reopen a claim for seizure disorder.  

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b) (2010).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress herself, or to keep herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed herself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2010; 38 C.F.R. § 3.350(i)(2) (2010).

Review of the record reflects a long psychiatric history.  Service connection for depressive psychosis was granted in April 1980.  The RO determined that a noncompensable evaluation was appropriate.  A November 1980 rating decision increased the evaluation of the disability to 10 percent, and noted a recharacterization to manic depressive illness, depressed, in partial remission.  In July 1983, the evaluation of the disability was increased to 50 percent, following a period of hospitalization during which the Veteran received a 100 percent evaluation.  A February 1984 rating decision decreased the evaluation to 30 percent.  An August 1992 rating decision increased the evaluation to 50 percent.  A 100 percent evaluation was assigned in May 1996.

Review of the claims file also reveals that the disability has been previously characterized as other disabilities, but the claim has consistently been rated as a psychiatric disability from the time of the April 1980 rating decision that effectuated a March 1980 Board decision granting service connection.  That is, although the Veteran has made multiple contentions regarding the correct diagnosis of the service-connected disability, the only service connected disability is that of a psychiatric disability.  

In October 2005, the Veteran's VA physician conducted an examination.  She noted that the Veteran's fine movements were restricted by seizure disorder and deconditioning.  She indicated that the Veteran was unable to use the stove due to safety concerns, and that she required help with cleaning and cooking.  She noted that the Veteran can feed and dress herself, but would not eat if she lived alone, resulting in the loss of a dangerous amount of weight.  She stated that the Veteran's balance was inconsistent and that she used a cane or a wheelchair.  She also noted chronic reflex sympathetic dystrophy and problems with the Veteran's shoulders and hips.  She stated that the Veteran's depressed mood due to her restrictions interfered significantly with her self care.  She also noted that the depressed mood interfered specifically with her eating.  The diagnoses were seizure disorder, disequilibrium, impingement, and reflex sympathetic dystrophy.  The provider opined that the Veteran was unable to live independently because of complex medical and resultant mental health issues.

In a January 2008 statement, the Veteran's VA physician stated that the Veteran had medical conditions which required the Veteran to have support and assistance.  She indicated that those conditions included seizure disorder, sensory neuropathy, asthma, reflex sympathetic dystrophy, adhesive capsulitis of the shoulder, and severe esophageal dysmotility with dysphagia.  

In a statement dated in July 2009, the Veteran's VA treating physician indicated that the Veteran was indeed homebound, but provided no reason for that conclusion.  She also opined that the Veteran's seizures were more likely than not service connected.  

Pursuant to the Board's remand, the Veteran underwent another VA examination in June 2010.  After review of the Veteran's claims file and medical records, the examiner indicated that the Veteran was not permanently bedridden, but she could not travel beyond her current domicile.  The Veteran arrived at the examination via car, which was driven by a friend.  Her typical day included: waking at 5-6 am, feeding her animals, breakfast, changing clothes/grooming, playing on the computer, and watching TV.  She ate 5 to 6 small meals daily, napped for 2 to 3 hours, talked on the phone, and read.  In preparing for bed, she used her wheelchair to get to the bathroom, grabbed the handles to assist her in the bathroom, and washed up.  She reported that someone came irregularly to help her shower, because she needed assistance getting in and out of the shower.  She paid someone to get her groceries for her, and she used to pay someone to take her out of the house, but had stopped going out in the past two years due to the expense.  She acknowledged the reason she does not get out is because of the expense.  She navigated her home either by wheelchair or walker because of her poor balance and seizures.  

It was noted that the Veteran experienced dizziness once or more daily, and it constantly affected her ability to ambulate.  The examiner indicated that the Veteran's intermittent seizures, which occurred 2 to 3 times weekly, and sensory neuropathy affected her ability to protect herself from the daily environment.  The examiner opined that the Veteran could perform all self-care skill functions.  She was noted to grab onto objects to ambulate across a room, but could only ambulate without the assistance of another person within her home.  The examiner indicated that the Veteran had the ability to self-feed, dress/undress, self-bathe, self-groom, and toilet on her own.  She was noted to have limitation of joint motion in the lower extremities, but exhibited no difficulty standing on her left leg, or taking steps while holding on to something.  She did not have pain or difficulty flexing and extending the left knee or arising from a chair.  The examiner indicated that her weightbearing and propulsion were abnormal as she needed assistance ambulating.  Her balance was noted to be abnormal and she refused to stand.  The examiner opined that the Veteran was able to put weight on both legs and take 1 to 2 steps to grab onto an object in the room, managed to do so during the examination, and take 4 to 5 steps across the room.  The examiner diagnosed the Veteran as having seizure disorder, posttraumatic stress disorder, depression, sensory neuropathy, asthma, and esophageal dysmotility.  Ultimately, the examiner opined that the Veteran was not in need of the regular aid and attendance of another person due to her service-connected psychiatric condition.  She noted, however, that the Veteran had multiple medical problems that were the cause of her physical limitations.  The examiner also indicated that the reason for the Veteran's limited ambulation was unclear, given that her strength assessment was normal and she had no difficulty getting up out of a chair.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to SMC for aid and attendance.  Simply, it is not shown that the Veteran is either permanently bedridden or requires the regular aid and attendance of another person due to her service-connected psychiatric disability.  Although the Veteran may be in actual need of the aid and attendance of another person, the evidence does not support a finding that she requires this aid and attendance due solely to her service-connected disability.  

The evidence that supports the Veteran's claim includes statements received from her treating physician indicating that she is housebound, her seizure disorder should be service connected, and a general statement that her medical conditions "merit aid and attendance support."  The October 2005 aid and attendance examination report also supports the Veteran's claim, inasmuch as the physician found that the Veteran would not eat if someone was not at home with her, and that her depression caused problems with her eating.  The physician indicated, however, that the Veteran was able to feed and dress herself, and that her complex medical and mental health issues all rendered her unable live on her own.  Also in support of her claim, the Veteran has asserted that she cannot shower on her own and requires assistance to do so.  The Veteran's physician is certainly competent to opine as to whether the Veteran is housebound or in need of the regular aid and attendance of another person, but the Veteran is not competent to report the same.  She is, however, competent to report her symptoms and her ability to perform the activities of daily living.  

The evidence against the Veteran's claim includes the June 2010 VA examination report in which the examiner opined that the Veteran's psychiatric disability did not render her in need of the regular aid and attendance of another person.  By the Veteran's own admission, she eats 5 to 6 small meals daily, is able to attend to the wants of nature and to dress herself, and does not leave the home because she cannot afford it.  Also, the examiner indicated that the Veteran has seizures and loses her balance, which was noted to cause functional limitation.  The Board finds the June 2010 VA examiner also competent and credible in her assertions.  

Again, the Board finds the preponderance of the evidence against the Veteran's claim of entitlement to aid and attendance benefits.  First, the Veteran's psychiatric disability alone is not shown to cause her to need the regular aid and attendance of another or render her housebound.  Indeed, in the October 2005 aid and attendance examination report, it was noted that the Veteran lost a significant amount of weight because she did not eat due to her depression, though by her own admission, she currently eats 5 to 6 meals daily.  Additionally, there is no evidence that the Veteran's difficulty eating is due to loss of coordination of upper extremities or because of extreme weakness as delineated under 38 C.F.R. § 3.352(a).  

The Board appreciates the statements submitted by the Veteran's treating physician indicating that the Veteran is housebound, and that her medical conditions require the support and assistance of another.  The Board notes, however, that this treating physician has not indicated that the Veteran's psychiatric disability is the cause of the Veteran being housebound or in need of the regular aid and attendance of another person.  As the June 2010 VA examiner discussed both the Veteran's service-connected and nonservice-connected disabilities in reaching her conclusion, and opined that the Veteran's psychiatric disability did not render her in need of the regular aid and attendance of another person, the Board finds this opinion more probative than the brief statements submitted by the Veteran's treating physician.  As such, greater weight is assigned to the June 2010 VA examiner's conclusions than to the vague statements of the Veteran's treating physician that the Veteran's physical and mental disabilities caused her to be housebound and/or in need of the regular aid and attendance of another person.  

Additionally, the Board has considered Mittleider v. West, 11 Vet. App 181 (1998) (holding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 clearly dictate that such signs and symptoms be attributed to the service-connected condition) in reaching this conclusion, but notes that the June 2010 VA examiner was able to distinguish the effects of the Veteran's service-connected psychiatric disability when determining that it did not render her in need of the regular aid and attendance of another person or housebound.  The evidence in this regard is against the Veteran's claim.  

As is clear from the above, the Veteran may, in fact, be housebound or in need of the regular aid and attendance of another person.  However, neither of those conditions are premised upon her service-connected disability.  Rather, to the extent the Veteran is housebound or in need of the aid and attendance of another person, that need is due to her significant nonservice-connected disabilities.  

The evidence preponderates against the Veteran's claim and is not in equipoise.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.).  Accordingly, her claim for special monthly compensation based on the need for the regular aid and attendance of another person must be denied.  



ORDER

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is denied.



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


